DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is advised that there is no power of attorney in this application.  While the preliminary amendment was filed by a registered practitioner, the practitioner is only acting on behalf of applicant in Representative Capacity.  Applicant is advised without a Power of Attorney, applicant must be available when discussing the merits of the application as applicant is Pro Se and acting without a registered practitioner.  While an applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  The Examiner of record, protects the public’s interests.   To assist applicants in making informed decisions, Pro Se Assistance as well as the Examiner of Record can provide assistance in helping applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.
Information Disclosure Statement
Applicant’s Information Disclosure Statement of January 5, 2021 is acknowledged and has been considered and annotated and attached herewith.
Response to Amendment
Applicant’s preliminary Amendment of June 15, 2020 is acknowledged by the Examiner.  The amendment to the abstract is acknowledged by the Examiner.  As well 
Specification
The abstract of the disclosure is objected to because applicant has used what is considered to be legal phraseology.  Applicant is kindly suggested to delete “Disclosed” and insert –Described--.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 1, applicant recites “gas cylinders of the carburation type”, the term “type” is indefinite.  	What does applicant mean by type?  In the specification, Paragraph [0017] applicant does have antecedence for this term but explains that the gas cylinders include gas in the liquid state in the lower part and gaseous state in the upper part and the gas cylinders being disposed in the internal chassis substantially horizontally with the opening.  As such, it is not clear what applicant means by “carburation type”.  To the ordinary artisan, it is recognized that conventional gas cylinders include both gas and liquid in the tank, it is not clear why applicant is claiming the gas cylinder of the 
	In claim 2, applicant recites the location of the pipe for the passage of the gas connecting the upper part containing the gas in the gaseous state to an opening orifice.  It is not clear to the Examiner and one having ordinary skill  ordinary artisan familiar with compressed gas or gas cylinders why applicant is claiming the pipe for passage of the gas connecting the upper part containing the gas in the gaseous state to an opening orifice, this is a feature of the gas cylinder not to the piping to the condensing boiler.  It is unclear why this is being claimed.  As stated above, conventionally recognized gas cylinders include both a gas and liquid and the design of the gas cylinder has these features.  See Air products Safetygram 30

    PNG
    media_image1.png
    354
    621
    media_image1.png
    Greyscale
 
In Claim 3, applicant recites “….outlet duct (S) allow the device to connect to the facility requiring intervention.”  The underlined phrase, lacks positive antecedence.  Applicant is claiming a device for cleaning of any fixed or mobile surface and depends from claim 1  as such the facility and intervention is has not proper antecedence.  Applicant strongly urged when drafting a claim to draft with element plus function language including operative connections between the elements.  While the Examiner, finds the language “for cleaning of any fixed or mobile surface” to be a very broad the statement it is not unclear or indefinite but with respect to claim 3, claim 3 is indefinite.
Regarding claim 4, applicant has already indicated that the sub-assemblies are on a chassis, it is inherent that the chassis is moveable or portable.  Does applicant really want to limit the vehicle to a truck or van?  What about a trailer?  Also what does applicant mean by a useful volume? How can volume not  be useful or can be useful?  The claim as written is indefinite and technically does not further limit the water treating or cleaning device.
Regarding Claim 7, applicant’s claim is very wordy or narrative regarding the “with respect to language” applicant is required to draft claim, clear, positive, concise and meaningful language it is unclear the import of the supply of cold water.
Regarding Claim 8, it is not clear why applicant recites “function subassembly (400)” aren’t all of the subassemblies for treating liquid by dissolution of a solid treatment product.  In Claim 8 it is unclear what applicant means by “a base” where is the “base” in relationship with the subassemblies?  
In Claim 10, it is not clear what applicant means by “if not”, applicant is strongly suggested to draft the claims with element plus function language, i.e. a pump for pumping a liquid through a conduit or to a boiler.
Claim 11, is not drafted properly, the electrically cables connect to a source of electricity. The inlet duct is connected to a cold water supply.  This is not how the claim is written.  Furthermore, the device to connect to the facility requiring intervention lacks positive antecedence.  There has not facility introduced or what intervention is required.
	Regarding Claim 13, the claim drafting is narrative and it is not clear what applicant means by “it is compatible with the power supply of the boilers, a rectifier being activated if not.” Again applicant is suggested to draft the device with element plus function language and also include the operative connections between the elements for 35 USC 112(b) compliance.
Regarding Claims 14 and 15, applicant is advised that Markush language is very specific language, and has a specific format, proper Markush language is “…selected from the group consisting of A, B, C and D” which interpreted as selected from  A or B or C or D.    Applicant’s claim is trying to claim the facility requiring intervention, this term lacks proper antecedence.  If making the corrections to claim 1 and 2 perhaps the antecedence issue will be corrected.  Regarding claims 14 and 15 it is unclear what is meant by “mobiles”.   Regarding claim 14, does an automobile have a potable water network?  The automobile reads generically on a vehicle.  If applicant means an automobile, applicant has not taught in the specification that an automobile has a potable water network.  Suitable explanation and correction is required. 
Claims 5-6 and 9 are objected to as being dependent upon a rejected base claim.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 12, in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Applicant has used means plus function language regarding Claim 12, the means for controlling polarity, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boukari, US 2016/0236247.
	Boukari teaches a device for cleaning the pipes, or network or drinking water circuit of an aircraft, in which the device is independent of the aircraft.  The water treating device or cleaning device is housed on a mobile chassis supporting a plurality of unction sub-assemblies in operative connection to produce a hot liquid, the sub-assemblies provide hot liquid water which can be used in cleaning.  The device specifically includes a condensing gas boiler for producing the hot liquid.[See the abstract and Paragraph[0023].  Boukari et al. teach that the mobile chassis includes a plurality of sub-assemblies, the sub-assemblies as shown in Figure 5, include horizontally disposed gas cylinders and the compactness of the chassis.  Specifically  The device D comprises the sub-assemblies as shown in the chassis (C) as shown in Figure 5, the gas supply subassembly (200), a heater sub-assembly (100) which includes condensing gas boiler with sealed combustion chamber (11) The boiler (11) is in operative connection with the gas supply sub assembly via conduit (120).  The gas supply subassembly (200) accommodates two gas bottles (210) and (220), Boukari teaches valving and pressure control and gas flow rate control.[Note Paragraphs[0068] to [0071].  The boiler (11) heats water circulating in a primary circuit (130) which includes a pump (131) which includes a compensation vessel (134) drain (135) and a safety valve (136).  The primary circuit (13) exchanges its heat in order to provide the necessary heat for heating of the water to be injected into the circuit R of the aircraft A.  The water in the primary circuit (130) and the water to be heated comes from source S and passes through sub-assembly (300).  Sub-assembly (300) further include water filters, and valving and after the water is heat  heated is subjected to heat exchange and treatment sub-assemblies (400) and (500) which include temperature gauges, include metering equipment for injecting treating chemicals.  Boukari teach using pressure and temperature sensors.[Note Paragraphs [0072]-[0080].  It is maintained that as claimed applicant’s invention is fully anticipated by Boukari.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boukari ‘5796 teach a device for cleaning, especially the pipes of the drinking water circuit of an aircraft. Boukari ‘1090 teach a method of treating the pipes of the drinking water network of an aircraft for cleaning purposes.  Risch et al. teach a water system for a vehicle and method for reducing germs in a water system.  Richie et al. teach a vehicle mounted high pressure exhaust duct cleaning system.  Lapetina teach mobile device for heating and pressurizing fluid.  Boukari ‘397 teach a method for dynamic cleaning of supply ducts for drinking water in a vehicle.  Barrios et al. teach towed portable cleaning station.  Peterson et al. teach heat disinfection of a water supply.  Rohrbacher et al. teach a mobile cyclonic power wash system. Lamminen et al. teach vehicle wash apparatus using reclaimed water.  Ludwig et al. teach a method of cleaning and maintaining hot water heaters. Bae et al. teach methods and apparatus for cleaning.  Arant teaches instantaneous high impact fluid jet cleaning systems.  
Applicant is advised that depending upon how applicant amends the claim, an Obviousness Type Double Patenting rejection and Terminal Disclaimer may be required in the next office action over USP 9821350 or USP 10766058 to Boukari.
Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application.   Applicant is advised that communication can take place using e-mail but not the actual response to the Office Action. The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written electronic communication authorization by applicant is filed and recorded as part of the record.  If applicant is using the USPTO e-filing of responses, and/or other papers, a customer number and digital certificate is required to use the USPTO’s EFS (Electronic Filing System), applicant is kindly reminded that the electronic signature is:
/my full name/ 
Printed full name
Date
Applicant is further reminded that all papers sent into the USPTO must be signed and dated.  Applicant is kindly reminded that when statutory periods for response are set, these dates are important and cannot be waived.  Extra time will require extra fees.  Applicant is asked that after reviewing the art cited and the rejections/recommendations by the Examiner that applicant in the Office Action, that applicant schedule an interview with the Examiner this should be at a time convenient to applicant and prior to the statutory period date so that applicant avails him/herself of the Examiner so that applicant can respond timely and avoid non-compliant issues.
When responding to this action, please keep the following in mind:
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes (ex.  /John T. Smith/) and date.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nina Bhat/Pro Se Specialist                                                                 
Primary Examiner, Art Unit 1771